Citation Nr: 1606326	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

The propriety of the termination of the Veteran's nonservice-connected pension benefits during the period from May 7, 2010, to August 18, 2011, due to incarceration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to May 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain evidence regarding the charges brought against the Veteran, the date(s) of any conviction(s), and the specific time period(s) during which he was imprisoned.

Generally, no pension shall be paid to an individual who has been imprisoned as a result of conviction of a felony or misdemeanor for any part of the period beginning 61 days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a) (West 2014).  Pension payments are discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666 (2015).

Here, the RO granted the Veteran's claim of entitlement to nonservice-connected pension in April 2009.  In October 2010, VA was notified that the Veteran was arrested on March 7, 2010.  In November 2010, the RO advised the Veteran that his nonservice-connected pension benefits were being terminated effective May 7, 2010, because the RO received notice that he was in confinement at Morgan County Sheriff's Department effective March 7, 2010, and 38 U.S.C.A. § 1505 requires termination of VA benefits beginning the 61st day of incarceration following conviction of a felony or misdemeanor.  The RO effectuated the proposed termination of nonservice-connected pension benefits by way of a February 2011 letter.  A June 2012 Supplemental Statement of the Case indicates that the Veteran's benefits were terminated during the period from May 7, 2010, to August 18, 2011.

Although the RO concluded that the Veteran was confined from March 7, 2010, to August 18, 2011, the record shows that the Veteran was incarcerated and released, or "processed in and out," for a misdemeanor on March 28, 2011.  See October 2011 VA and SSA State Prisoner Computer Match report; see also January 2012 Report of Incarceration (VA Form 21-0820e).  Further, a December 2011 Report of General Information (VA Form 21-0820) indicates that a clerk at the Morgan County Sheriff's Department verified that the Veteran was transferred to the Decatur Department of Corrections (DOC) on May 20, 2010, but the clerk did not have any records regarding a conviction.  Thereafter, VA contacted the DOC and the Veteran's probation officer to obtain information related to the Veteran's conviction.  The record does not indicate that VA received this information or a response to the inquiry.

In his January 2012 substantive appeal (VA Form 9), the Veteran asserted that a "Transcript of Record Conviction Report" shows that he was convicted for his offense on August 18, 2011, and thus, he was not convicted of a felony or misdemeanor when his benefits were terminated on May 7, 2010, as required.  Review of this report shows that the Veteran was arrested for theft of property on March 7, 2010, and sentenced on August 18, 2011.

In May 2012, an officer at the Morgan County Sheriff's Department informed VA that on March 7, 2010, the Veteran was arrested for theft of property and charged with a parole violation concerning a pre-2006 conviction.  The details of the reported pre-2006 charge and conviction are not of record.

In light of the foregoing, the Board finds that clarification is needed regarding the details of the Veteran's charges, convictions, and dates of confinement before it can review whether his pension benefits were terminated at least 61 days after his imprisonment for conviction of a felony or misdemeanor.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to determine the beginning and ending dates of each period of incarceration during the pendency of the present appeal.  For each period of incarceration, determine whether conviction of a misdemeanor or felony was the basis of the incarceration, and note the specific date(s) of conviction, if applicable.

More specifically, determine whether the Veteran's reported incarceration beginning on March 7, 2010, was required as the result of a conviction of a misdemeanor or a felony, and whether any time served during an incarceration beginning on March 7, 2010, was counted as time served for conviction of an offense.

2.  Thereafter, readjudicate the matter on appeal.  If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




